Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about April 29, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of aggravated harassment in the second degree and assault in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim made a reliable identification, and the testimony of appellant’s witnesses was of little or no probative value. Concur—Buckley, P.J., Mazzarelli, Saxe, Ellerin and Gonzalez, JJ.